                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                        DOCKET NO. 3:19-CR-00086-RJC-DSC


 UNITED STATES OF AMERICA,                       )
                                                 )
                                                 )
                                                 )
 v.                                              )                    ORDER
                                                 )
 JOHN HENRY MOORE,                               )
                                                 )
                 Defendant.                      )



       THIS MATTER is before the Court on Defendant’s “Motion to Object to the Chain of

Custody Evidence, DNA and Trace Evidence pursuant to Melendez-Diaz v. Mass, 557 U.S. 306”

(document # 120) filed July 7, 2021.


       Defendant objects to the admissibility of DNA test results of multiple items and to the

handling of evidence and chain of custody logs. For the reasons set forth in the Government’s

response (document #126), the Court agrees that Defendant’s Motion is premature and issues

regarding admissibility of evidence and chain of custody are matters for trial. Consequently, the

Motion is DENIED without prejudice to being renewed at trial.


       The Clerk is directed to send copies of this Order to pro se Defendant, standby counsel, the

U.S. Attorney, and to the Honorable Robert J. Conrad, Jr.


       SO ORDERED.                      Signed: August 11, 2021




      Case 3:19-cr-00086-RJC-DSC Document 134 Filed 08/11/21 Page 1 of 1
